Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 66 is objected to under 37 CFR 1.75(c), for failing to further limit the subject matter of a previous claim(s).  The limitation “wherein said heating body-side flow-guiding element also functions as a shielding element” is considered to be a functional intended use language. This language fails to positively recite any further structural limitations over what has been already claimed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one flow-guiding and/or deflecting device” in claims 36, 38, 40, 48, 65, 67, 69, and 70.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The Abstract of the instant invention publication discloses a flow-guiding and/or deflecting apparatus guides and/or deflects at least one of the air flows, preferably the substance-free hot air flow, such that the air flows hit each other, preferably at a defined angle of incidence, and form a common substance-and-hot-air flow flowing away from the device.
Paragraph (0041) discloses in order to avoid reciprocal influence of the two air streams prior to their meeting, preferably upstream of the outlet opening regions or to keep them as small as possible, it can also be provided as an alternative to this or in addition to it that at least one shielding element is provided, by means of which the two air streams are separable from one another in the region upstream of the respective outlet opening regions. Said shielding element also forms in a preferred manner a constituent part of the flow guiding and/or deflecting device.
Paragraph (0043) discloses a further advantageous functional integration and consequently reduction in the number of components is produced with a design where an upper part region of the hot air heating body region facing the hot air outlet opening region is a constituent part of the flow-guiding and/or deflecting device and comprises and/or realizes a heating body-side flow-guiding element which guides and/or steers the hot air stream in the direction of the substance air stream, preferably comprises and/or realizes a heating body-side flow-guiding element which ascends in a ramp-shaped manner in the direction of the substance air stream and/or guides the hot air stream.
Paragraph (0067) discloses the hot air outlet opening region 47 also realizes here in a dual function the flow-guiding element of a flow-guiding and/or deflection device or realizes it in a shared manner and comprises a flow channel 49 which extends away from an inflow opening 50 (for example FIGS. 4 and 5), which is realized in the housing wall 45 and is curved, here as an example is hood-like. Said flow channel 49 is curved such that it realizes or comprises at its end opposite the inflow opening 50, an outflow opening 51 which points or is directed in the direction of the substance outlet opening region 46.
Paragraph (0092) discloses the upper part region 74 of the hot air heating body region 57 comprising the top side 73 and facing the hot air outlet opening region 47 realizes here, at the same time, a constituent part of the flow-guiding and/or deflecting device and realizes a heating body-side flow-guiding element which ascends in a ramp-shaped manner in the direction of the substance air stream (characterized by the flow arrow 67) and guides the hot air stream (characterized by the flow arrow 68)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, recites the limitation "the substance" at lines 3, 4, and 8 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the substance” and “volatile substances” and to whether they are the same or different. Further clarification is required to either further differentiate (the substance) or provide proper antecedent basis.  There is insufficient antecedent basis for this limitation “at least one of the air streams” at line 13 in the claim.  It is unclear and indefinite to the relationship between “at least one of the air streams” and “a substance air stream” or “a substantially substance-free hot air stream“ and to whether they are the same or different. Further clarification is required to either further differentiate (the air streams) or provide proper antecedent basis.  Similar issue with the limitation “the two air streams”, which one? (i.e. a substance air stream, and/or a substantially substance-free hot air stream, and/or at least one of the air streams.”   Furthermore, the limitation "the device" at lines 14 and 15 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the device” and “a device” in the or “deflecting device” at line 12 and to whether they are the same or different. Further clarification is required to either further differentiate (the device) or provide proper antecedent basis.
Regarding claims 36, 38-40, 44, 48-49, 53, 58, 63-65, 67, and 69-70, the phrase "and/or" renders the claims indefinite per se. The phrase “and/or” is sustained as being indefinite in that it fails to point out what is included or excluded by the claim language.
Regarding claim 37, recites the limitation "the device" at lines 1, 5, 9 and 12 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the device” and “a device” as recited in the preamble of the preceding claim 36 at line one or “deflecting device” as recited in the preceding claim 36 at line 12 and to whether they are the same or different. Further clarification is required to either further differentiate (the device) or provide proper antecedent basis.  Furthermore, there is insufficient antecedent basis for the limitation “the separate air streams” in the claim. 
NOTE: there is the same issue with the limitation “the device” in claims 38-68 as set forth above in claim 37.
Claim 38 recites the limitations “the substance outlet opening region" at line 3 and “the hot air stream outlet opening region” at lines 4-5 in the claim.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, it is unclear and indefinite to the relationship between “the hot air stream” at line 4 and “a substantially substance-free hot air stream” as recited in the preceding claim 36 at lines 9-10 or “a common substance hot air stream“ as recited in the preceding claim 36 at lines 14-15 and to whether they are the same or different. Further clarification is 
Regarding claim 42, recites the limitation "said substance outlet region" at lines 1-2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “said substance outlet region” and “a substance outlet opening region” as recited in the preceding claim 37 at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (said substance outlet region) or provide proper antecedent basis.
Regarding claim 45, the word "its" at line 3 renders the claim indefinite because it is unclear which component is the applicant is referring to.  See MPEP § 2173.05(d). There is insufficient antecedent basis for the limitation “the flow shaft” in the claim.  Furthermore, the limitation "channel" at line 4 renders the claim indefinite. It is unclear for whether this channel is the same as the one recited at line 2. If it is so, then the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 46 recites the limitation "said at least one outlet opening region" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the phrase "the same" at lines 2-3 renders the claim indefinite because it is unclear which component is the applicant is referring to.  See MPEP § 2173.05(d).
Claim 48 recites the limitation "deflecting device" at line 2 renders the claim indefinite. It is unclear for whether this deflecting device is the same as the one recited in the preceding claim 36 at line 12. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
claim 49, there is the same issue with the limitation “the two air streams” in the claim as set forth above in claim 36.
Claim 50 recites the limitation "at least one heating element" at lines 1-2 renders the claim indefinite. It is unclear for whether this at least one heating element is the same as the one recited in the preceding claim 36 at line 7. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  It is unclear and indefinite to the relationship between “the hot air stream” at lines 2 and lines 3-4 and “a substantially substance-free hot air stream” as recited in the preceding claim 36 at lines 9-10 or “a common substance hot air stream “as recited in the preceding claim 36 lines 14-15 and to whether they are the same or different. Further clarification is required to either further differentiate (the hot air stream) or provide proper antecedent basis.  Furthermore, it is unclear and indefinite to the relationship between “the heating element” at line 3 and “one single heating element” as recited at lines 2-3 or “at least one heating element“ as recited at lines 1-2 and to whether they are the same or different. Further clarification is required to either further differentiate (the heating element) or provide proper antecedent basis.
In claim 51, there is a similar issue with the limitation “the heating element” at lines 2-3 as set forth in claim 50.
Claim 52 recites the limitation "a free wick end" at lines 3-4 renders the claim indefinite. It is unclear for whether this a free wick end is the same as the one recited at line 2. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  Furthermore, the limitation "a container" at lines 2-3 renders the claim indefinite. It is unclear for whether this  essential structural cooperative relationships between the two are suggested.
Regarding claim 55, the phrase "said at least one or at least one electrical resistance element” at lines 5-6 renders the claim indefinite because it is unclear which component/element is the applicant is referring to.  See MPEP § 2173.05(d).
In claims 61 and 62, there is a similar issue with the limitation “the two air streams” in the claims as set forth in claim 36.
In Claim 69, there are similar issues with the limitations as set forth in claim 36.  Furthermore, the limitation "the device" at lines 9 and 11 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear and indefinite to the relationship between “the device” at lines 15 and 16 and “deflecting device” at line 14 and to whether they are the same or different. Further clarification is required to either further differentiate (the device) or provide proper antecedent basis.
Claim 70 recites the limitation "deflecting device" at line 3 renders the claim indefinite. It is unclear for whether this deflecting device is the same as the one recited in the preceding claim 69 at line 14. If it is so, then the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  Furthermore, there is insufficient antecedent basis for the limitation “the device” at lines 5-6 in the claim.
Claims 41, 43, 47, 54, 56-57, 59-60, 66, and 68 are also rejected because each claim depends on a rejected claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-40, 42-45, 46-58, and 60-68 are rejected under 35 U.S.C. 103 as being unpatentable over PORCHIA et al. (WO 2009085170).
Regarding claims 36 and 69, PORCHIA et al. discloses a device/method 30, 130 (figs. 1, 25-28; title; ¶ 0014) for dispensing volatile substances 35a, 35b, 135a, 135b (figs. 1, 25), the device comprising: 
a container 34a, 34b, 134a, 134b (figs, 1, 25-28) for the substance 35a, 35b, 135a, 135b (figs. 1, 25) to be dispensed; 
a wick 36a, 36b136, 136b (figs. 1, 25) as a capillary element which is in contact (see figure 1) with the substance 35a, 35b, 135a, 135b (figs. 1, 25) to be dispensed, is at least partly disposed in the container 34a, 34b, 134a, 134b (figs,. 1, 25-28), forms a constituent part of the container and includes a wick-side substance dispensing region 37 (figs. 1, 2, i.e. the first chamber); 

at least one flow-guiding 122 (figs. 17, 18, i.e. an adjustment mechanism; and/or fans 50, 100a, 100b, 170, 171 or blower) and/or deflecting device 120 (figs. 17 and 18, i.e. louvers) configured to guide and/or deflect at least one of the air streams (abstract; ¶ 0006, 0062, 0064, 0072, 0074, 0075).
PORCHIA et al. does not explicitly disclose the two air streams flowing away from the device meet one another and realize a common substance hot air stream flowing away from the device.
With respect to the two air streams flowing away from the device meet one another and realize a common substance hot air stream flowing away from the device is considered functional languages. Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of a device may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
 claim 37, PORCHIA et al. discloses a housing 32 (fig. 1) having a housing wall (i.e. upper wall) formed with a substance outlet opening region (see figure 9) and wherein:Page 5 of 16Docket No. NLB-P295CT1628Application No. PCT/EP2016/001006 Prel. Amdt. dated December 14, 2018said wick-side substance dispensing region 37 (figs. 1, 2, i.e. the first chamber) is assigned to said substance outlet opening region in said housing wall; the substance air stream (see ¶ 0039, i.e. volatile materials can be the same type or different types) flows away from the device 30, 130 (figs. 1, 25-28; title; ¶ 0014) via said substance outlet opening region (i.e. upper wall); said housing wall is formed with at least one further outlet opening region being a hot air outlet opening region (see ¶ 0039, i.e. volatile materials can be the same type or different types), via which the hot air stream flows away from the device 30, 130 (figs. 1, 25-28; title; ¶ 0014).  With respect to such that the separate air streams flowing away from the substance outlet opening region and from the hot air outlet opening region meet one another in a region outside said housing and realize the common substance hot air stream which flows away from the device is considered functional languages. Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of a device may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
With respect to claim 38, PORCHIA et al. discloses wherein said flow-guiding 122 (figs. 17, 18, i.e. an adjustment mechanism) and/or deflecting device 120 (figs. 17 
With respect to claim 39, PORCHIA et al. discloses wherein said substance outlet opening region 41a (fig. 9, i.e. channel) and said hot air outlet opening region 41b (fig. 9, i.e. channel), when viewed in a direction of a vertical axis, lie side by side substantially in one vertical plane and/or adjoin one another, such that said housing wall, at least in a housing wall region comprising the substance outlet opening region and the hot air outlet opening region, is realized in a planar and/or plate-shaped manner, or in that the substance outletPage 6 of 16Docket No. NLB-P295CT1628 Application No. PCT/EP2016/001006Prel. Amdt. dated December 14, 2018opening region and the hot air outlet opening region, when viewed in the direction of the vertical axis, lie side by side spaced apart on different levels, such that the hot air outlet opening region, when viewed in the direction of the vertical axis, lies above the substance outlet opening region (¶ 0040, 0041, 0049).
With respect to claim 40, PORCHIA et al. discloses wherein: the substance air stream flowing away from the substance outlet opening region 41a (fig. 9, i.e. channel) is an air stream which flows away from the substance outlet opening region in an uninfluenced manner; and at least one flow-guiding element (50, 100a, 100b, 170, 171, i.e. fans) of the flow-guiding 122 (figs. 17, 18, i.e. an adjustment mechanism) and/or 
With respect to claim 42, PORCHIA et al. discloses wherein said substance outlet region 41a (fig. 9, i.e. channel) is a constituent part of a housing wall-side opening (i.e. the wall above the wicks) which also forms said hot air outlet opening region 41b (fig. 9, i.e. channel) (¶ 0011, 0040).
With respect to claim 43, PORCHIA et al. discloses wherein said flow-guiding element (50, 100a, 100b, 170, 171, i.e. fans) is aligned in a direction of the other air stream (i.e. in the vertical direction).
With respect to claim 44, PORCHIA et al. discloses wherein said flow-guiding element (50, 100a, 100b, 170, 171, i.e. fans) extends from said substance outlet opening region 41a (fig. 9, i.e. channel) and/or said hot air outlet opening region 41b (fig. 9, i.e. channel) away to the outside, away from said housing wall (i.e. fans disposing outside the first chamber 37) (¶ 0040-0041).
With respect to claim 45, PORCHIA et al. discloses wherein said flow-guiding element (170) is a guide vane (i.e. louvers) or a flue or channel which, when seen in the direction of flow, extends away from an inflow opening 220 (fig. 28, i.e. vents), wherein at its end opposite the inflow opening, the flow shaft or channel comprises an outflow opening 222 (fig., 28) which points in the direction of the other air stream (¶ 0072).
 claim 46, PORCHIA et al. discloses wherein said flow-guiding element (50, 100a, 100b, 170, 171, i.e. fans) forms said at least one outlet opening region 54 (fig. 1, i.e. vents) or is a constituent part of the same.
With respect to claim 47, PORCHIA et al. discloses wherein an angle of incidence (i.e. about 45o) between the hot air stream and the substance air stream lies between 50 and 80 degrees (¶ 0049). Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 48, PORCHIA et al. discloses wherein:Page 8 of 16Docket No. NLB-P295CT1628Application No. PCT/EP2016/001006 Prel. Amdt. dated December 14, 2018said at least one flow-guiding 122 (figs. 17, 18, i.e. an adjustment mechanism) and/or deflecting device 120 (figs. 17 and 18, i.e. louvers) predefines and/or adjusts an angle of incidence between the hot air stream (see ¶ 0039, i.e. volatile materials can be the same type or different types) and the substance air stream (see ¶ 0039, i.e. volatile materials can be the same type or different types) such that the hot air stream and the substance air stream, when seen in the direction of flow and/or the direction of a vertical axis (56), meet one another at a defined height above the device at an impact point; and/or said at least one heating element 38a, 38b (fig. 1) heats the hot air stream to a temperature which drops to a temperature at which eddying and/or turbulence occurs in the substance hot air stream at a defined distance above the impact point of the two air streams (¶ 0041, 0045, 0047, 0049-0050, 0054, 0063, 0074).
With respect to claim 49, PORCHIA et al. discloses wherein: the wick-side substance dispensing region 37 (figs. 1, 2, i.e. the first chamber) lies in a housing interior (i.e. the interior of the first chamber 37) of said housing such that the substance 
With respect to claim 50, PORCHIA et al. discloses wherein at least one heating element 38a, 38b (fig. 1) serving for generating the hot air stream or, in the event of one single heating element, a part region of the heating element 38a, 38b (fig. 1) serving for generating the hot air stream (see ¶ 0039, i.e. volatile materials can be the same type or different types) is assigned to the hot air outlet opening region 41b (fig. 9, i.e. channel).
With respect to claim 51, PORCHIA et al. discloses wherein at least one heating element 38a, 38b (fig. 1) or in the event of one single heating element a part region of the heating element 38a, 38b (fig. 1) is assigned to said wick-side substance dispensing 
With respect to claim 52, PORCHIA et al. discloses wherein said wick-side substance dispensing region 37 (figs. 1, 2, i.e. the first chamber) is formed by a free wick end 40a, 40b (figs. 14, 19-20, i.e. a top portion of the wicks 36a, 36b) projects beyond a container 34a, 34b (fig. 14) such that said heating element 38a, 38b (fig. 14) is assigned to said wick in a region of a free wick end 40a, 40b (figs. 14, 19-20, i.e. a top portion of the wicks 36a, 36b).
With respect to claim 53, PORCHIA et al. discloses wherein said at least one heating element 38a, 38b (fig. 14) is an electrical heating element which comprises a heating body produced from a heat conducting material, and at least one electrical resistance element 214a, 214b (fig. 28, i.e. called electrical blades) which is thermally coupled with said heating body, is integrated and/or embedded at least in part in said heating body and said heating body is to be supplied with electrical power 60 (fig. 2) from a power source (¶ 0042, 0071). 
With respect to claim 54, PORCHIA et al. discloses wherein said heating body is formed with a wick opening 42a, 42b (figs. 8-9, i.e. gap) into which the wick 36a, 36b (fig. 1) with the substance dispensing region projects (¶ 0040).
With respect to claim 55, PORCHIA et al. discloses wherein a partial region of said heating element (38b) which serves for generating the hot air stream (see ¶ 0039, i.e. volatile materials can be the same type or different types) is assigned to said hot air outlet opening region 41b (fig. 9, i.e. channel) and is arranged directly adjacent said hot air outlet opening region 41b (fig. 9, i.e. channel), is formed by a hot air heating body 
With respect to claim 56, PORCHIA et al. discloses wherein said at least one electrical resistance element 214a, 214b (fig. 28, i.e. called electrical blades) is arranged at a top side of said hot air heating body region facing from the hot air outlet opening region 41b (fig. 9, i.e. channel), in such a manner that said at least one electrical resistance element directly adjoins the top side of said hot air heating body region facing the hot air outlet opening region 41b (fig. 9, i.e. channel) or realizes said top side in a shared manner (¶ 0043, 0071).
With respect to claim 57, PORCHIA et al. discloses wherein said hot air heating body region of said heating body comprises a structure (i.e. the top wall of the first chamber 37) which enlarges a heat-emitting surface thereof (see figure 9).
With respect to claim 58, PORCHIA et al. discloses wherein a part region of said heating body, which connects to said hot air heating body region and is formed with a wick opening (42a, 42b, i.e. gaps around the wicks 36a, 36b), is realized such that no heat is emitted or the heat emitted to thePage 11 of 16Docket No. NLB-P295CT1628Application No. PCT/EP2016/001006 Prel. Amdt. dated December 14, 2018surrounding area is reduced compared to the hot air heating body region and/or in that a defined temperature gradient exists between said part region and the hot air heating body region with a temperature maximum in said hot air heating body region (¶ 0046, 0073; see figures 25, 28 for a different embodiment).
With respect to claim 60, PORCHIA et al. discloses wherein a part region of said heating element 38a, 38b (fig. 14) which is assigned to said wick-side substance 
With respect to claim 61, PORCHIA et al. discloses wherein said hot air heating body region generating the hot air stream (see ¶ 0039, i.e. volatile materials can be the same type or different types) and said wick heating body region 43a, 43b (fig. 1, i.e. cylindrical walls) comprising said wick opening 42a, 42b (figs. 8-9, i.e. gap) are spaced apart from one another (see figure 1) such that the two air streams flow to the respective said outlet opening region uninfluenced by one another (¶ 0061).
With respect to claim 62, PORCHIA et al. discloses at least one shielding element 110 (fig. 14) for separating the two air streams (see ¶ 0039, i.e. volatile materials can be the same type or different types) from one another prior to thePage 12 of 16Docket No. NLB-P295CT1628 Application No. PCT/EP2016/001006Prel. Amdt. dated December 14, 2018meeting thereof, such that the two air streams flow to the respective said outlet opening region uninfluenced by one another (¶ 0061).
With respect to claim 63, PORCHIA et al. discloses wherein said shielding element 110 (fig. 14) is a constituent part of a housing (32) and/or said heating element 38a, 38b (fig. 14) comprises and/or realizes said shielding element (¶ 0061).
With respect to claim 64, PORCHIA et al. discloses wherein said shielding element 110 (fig. 14) extends away from said heating element 38a, 38b (fig. 14) into the region of a recess of a housing wall of said housing (32) and there realizes said substance outlet opening region 41a (fig. 9, i.e. channel) and said hot air outlet opening region 41b (fig. 9, i.e. channel) and/or separates them from one another at least in regions (¶ 0061).
 claim 65, PORCHIA et al. discloses wherein an upper part region  of said hot air heating body region facing said hot air outlet opening region 41b (fig. 9, i.e. channel) is a constituent part of said flow-guiding 122 (figs. 17, 18, i.e. an adjustment mechanism) and/or deflecting device 120 (figs. 17 and 18, i.e. louvers) and comprises and/or realizes a heating body-side flow guiding element which guides and/or steers the hot air stream in a direction of said substance air stream (see ¶ 0039, i.e. volatile materials can be the same type or different types).
With respect to claim 66, PORCHIA et al. discloses wherein said heating body-side flow-guiding element also functions as a shielding element (110) (¶ 0061). 
With respect to claim 67, PORCHIA et al. discloses wherein said heating body-side flow-guiding element together with a flow-guiding element (50, 100a, 100b, 170, 171, i.e. fans) assigned to said hot air Page 13 of 16Docket No. NLB-P295CT1628Application No. PCT/EP2016/001006Prel. Amdt. dated December 14, 2018outlet opening region 41b (fig. 9, i.e. channel) realizes said flow-guiding 122 (figs. 17, 18, i.e. an adjustment mechanism) and/or deflecting device 120 (figs. 17 and 18, i.e. louvers) which guides and/or steers the hot air stream in a direction of the substance air stream (see ¶ 0039, i.e. volatile materials can be the same type or different types).
With respect to claim 68, PORCHIA et al. discloses wherein said container 34a, 34b (fig. 1) is releasably connectable to a housing (32) such that said container is insertable into said housing (abstract).

Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over PORCHIA et al. (WO 2009085170) in view of Varanasi et al. (US 6,968,124 B1).
Regarding claim 41, PORCHIA et al. discloses all the limitations of the claimed invention as set forth above including wherein said substance outlet opening region 41a (fig. 9, i.e. channel) and wherein the hot air outlet opening region 41b (fig. 9, i.e. channel) comprises a separate housing wall-side opening (i.e. the upper wall of the fist chamber 37) that is separated from said outlet opening by a wall (110), except for a housing wall-side outlet opening that broadens outwardly in a funnel shape in a direction of flow.
However, Varanasi et al. teaches a housing wall-side outlet opening 36 (fig. 7) that broadens outwardly in a funnel shape in a direction of flow (col. 3, lines 11-25). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the PORCHIA‘s reference, to include such outlet shape as set forth above, as suggested and taught by Varanasi, for the purpose of providing air flowing around the container and up along the wick and through the center of the ring heater (col. 3, lines 28-30).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over PORCHIA et al. (WO 2009085170) in view of Meinhart et al. (US 20170108210 A1).
Regarding claim 59, PORCHIA et al. discloses all the limitations of the claimed invention as set forth above wherein the part region of said heating body which connects to said hot air heating body region is thermally insulated toward the outside at least in regions to avoid heat being emitted or to reduce the heat emitted compared to said hot air heating body region or is produced at least in regions from a material having a lower thermal conductivity than a material of said hot air heating body region.


Allowable Subject Matter
Claim 70 would be allowable if rewritten to overcome Claim Objection, Claim Interpretation, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 69 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761